DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:  Lines 6-8 appear redundant with lines 4-5 and should be simplified.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazawa et al. (US Pub No. 2013/0020755 A1).
	Regarding Claim 1, Kitazawa et al. discloses 
a suction unit (22) that suctions a recording material included in a recording-material stack from above (Fig. 10A) , the suction unit including a movable member (either 36 as a whole or only the downstream wall of 36 extending in the widthwise direction) that moves upward when pushed from below by the recording material moving upward with the suction (see [0108]), the suction unit being movable in an intersecting direction (in the downstream direction) intersecting a vertical direction and moving the suctioned recording material in the intersecting direction (Fig. 10A to Fig. 10B), at least a part of the movable member serving as an outside advancing part that advances to an outside of a perimeter of the recording-material stack with the 
a restricting part (34, [0081]) that restricts a downward movement of the outside advancing part when the outside advancing part is free of support by the recording material from below.
Regarding Claim 2, Kitazawa et al. discloses
an interlocked part (i.e. when only the downstream wall of 36 is taken as the moveable member in Claim 1 above, this may be the longitudinal wall of 36, perpendicular to the downstream wall and as seen at the forefront of Fig. 9A) that is interlocked with the outside advancing part and extends from the outside to an inside of the perimeter of the recording-material stack (Fig. 10B), 
wherein the downward movement of the outside advancing part is restricted when the interlocked part is supported by the recording-material stack from below (i.e. is capable of, in the absence of a claimed controller).
Regarding Claim 3, Kitazawa et al. discloses
the interlocked part separates a depressurized space (chamber 37) provided at the suction with the suction unit from an atmospheric space (i.e. the outer environment) being at atmospheric pressure.
Regarding Claim 4, Kitazawa et al. discloses 
the movable member separates a depressurized space (chamber 37) provided at the suction with the suction unit from an atmospheric space (i.e. the outer environment) being at atmospheric pressure.

when the movable member (36 as a whole from Claim 1 above) is seen from vertically above, the movable member has an L shape including a first segment (downstream wall of 36) and a second segment (longitudinal wall of Claim 2 above) that intersect each other (with 36 having a box shape, any two adjacent walls form an L-shape), 
wherein the first segment serves as the outside advancing part, 
wherein the second segment is supported by the recording-material stack from below (i.e. is capable of, in the absence of a claimed controller), and 
wherein the second segment supported by the recording- material stack from below restricts a downward movement of the first segment advancing to the outside of the perimeter (since the segments are connected, the pins 34 restricting the second segment also work to restrict the first segment).
Regarding Claim 10, Kitazawa et al. discloses
a counter surface (9a) that extends in an up-and-down direction and faces the movable member or another movable member, wherein at least a part of the counter surface is inclined in a direction away from the movable member while extending from an upper side toward a lower side (as in Fig. 10B, it inclines away from the movable member 36 while extending downwards).
Regarding Claim 12, Kitazawa et al. discloses
the outside advancing part moves upward when returning to the inside of the perimeter (i.e. upon returning to the inside of the perimeter and by performing another 
Regarding Claim 16, Kitazawa et al. discloses 
a suction unit (22) that suctions a recording material included in a recording-material stack from above (Fig. 10A), the suction unit moving the suctioned recording material in an intersecting direction (in the downstream direction) intersecting a vertical direction, the suction unit including a plate-shaped movable member (i.e. the downstream wall of 36, that extends in the width direction and lies above 50 in Fig. 10B) that separates a depressurized space (chamber 37) provided by the suction from an atmospheric space (i.e. the outer environment) being at atmospheric pressure, the movable member being movable in an up-and-down direction (Fig. 9B to Fig. 10A), 
wherein the plate-shaped movable member has a projecting part (i.e. the longitudinal wall of 36, perpendicular to the downstream wall and as seen at the forefront of Fig. 9A) projecting in a direction intersecting a direction in which the movable member extends (i.e. longitudinal/conveying direction being perpendicular to widthwise).
Regarding Claim 17, Kitazawa et al. discloses
a suction unit (22) that suctions a recording material included in a recording-material stack from above (Fig. 10A), the suction unit moving the suctioned recording material in one direction (in the downstream direction), the suction unit including a movable member (i.e. the downstream wall of 36, that extends in the width direction and lies above 50 in Fig. 10B and the longitudinal wall of 36, perpendicular to the downstream wall, as seen at the forefront of Fig. 9A, the two walls forming an L-shape) 
wherein a part (i.e. the longitudinal wall) of the movable member extends in a direction opposite to the one direction (extends upstream from the downstream wall).
Regarding Claim 18, Kitazawa et al. discloses 
an image forming device (image recording unit, [0038]) that forms an image on a recording material; and 
a recording-material-transporting device (comprising TR2).

Allowable Subject Matter
Claims 6-9, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the relationship between movable members as claimed (Claims 6-9) or a member as claimed (Claim 11) or the tilting operation as claimed (Claims 13 and 14) or a guiding part and inclined groove combination as claimed (Claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujikura et al. (US Patent No. 8,608,157) discloses a suction unit with a movable skirt but is raised by the lift plate.
Yang et al. (US Patent No. 6,398,206) discloses a suction unit with a movable skirt but is silent as to how it is moved.
Otsuka et al. (US Pub No. 2015/0220054) discloses a suction unit with a movable skirt that is raised with a topmost sheet attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 8, 2022